Citation Nr: 1825843	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing in February 2017, the Veteran stated that his right wrist disability had worsened since his last VA examination in December 2013.  The Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity and manifestations of his right wrist disability.

The Veteran also reported daily swelling and pain that limited some of his daily activities.  He also reported that he started constantly wearing a brace since his last examination.  The VA examiner should take into account the Veteran's statements in regard to his symptoms and address flare-ups.

There also appears to be some inconsistency in the Veteran's medical records.  
A treatment note from November 2013 indicates right wrist degenerative joint disease.  However, the December 2013 VA examination specifies that no arthritis is documented.  This should be addressed by the examiner.  2/17/2017 CAPRI, at 80.

Additionally, he reported receiving treatment from Phoenix Indian Medical Center and attempts should be made to obtain those medical records. See 04/18/2017 VA 21-4138 (stating all treatment is with the VA Health Care System in Phoenix).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.  Additionally, to cover all bases, request that the Veteran provide and/or authorize any private treatment records that may be material to this claim.

2. After associating any updated treatment records with the claims file, schedule the Veteran for a VA examination for the purpose of determining the current severity of his right wrist disability.  Any special tests deemed medically advisable should be conducted.  The inconsistency as to whether the Veteran has arthritis should be resolved.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. If a response cannot be provided, the examiner must explain why.  Simply being unable to observe a flare-up is an insufficient basis for declining to estimate its functional impact.

3. Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


